COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

Cause number:              01-15-00056-CR
Style:                     Juan Ruben Garcia
                           v The State of Texas
                  *
Date motion filed :        February 2, 2015
Type of motion:            Motion to Proceed on Appeal in Forma Pauperis
Party filing motion:       Appellant
Document to be filed:      Appellate Record


Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant filed a motion requesting that he be allowed “to proceed on appeal in forma pauperis” and that
          this court “order Brazoria County to pay for the cost of preparation of the record on appeal.” The Rules of
          Appellate Procedure provide for the appellate record to be “furnished without charge” to an indigent
          appellant in a criminal case. See TEX. R. APP. P. 20.2. Such a motion is to be directed to the trial court.
          See id. A motion was filed in the trial court and denied. While the motion filed in this court has an
          attached declaration of indigency, the appellate record contains no indication that this declaration was
          filed in the trial court. An appellate record has been filed in this court, and appellant has provided no
          explanation about whether this record already has been paid for. Although the motion filed in this court
          asserts that appellant “is indigent,” the motion is devoid of legal authorities or argument about whether
          the motion in the trial court was correctly denied. Although the motion filed in this court asserts that the
          declaration “was supplemented to the trial court at a later date,” we have no record showing that to be the
          case, and no record showing that the trial court was asked to consider it. Accordingly, appellant’s motion
          is DENIED.


Judge's signature: /s/ Michael Massengale
                      Acting individually          Acting for the Court


Date: July 30, 2015




November 7, 2008 Revision